Deen, Presiding Judge,
concurring specially.
While I fully concur with the majority’s affirmance of the termination of the appellant’s parental rights, the record in this case sadly reveals the despicable fact that the appellant was the seducer and corrupter of his own daughter. Forty-four exhibits contained in the record consisting of nude photographs of both the father and daughter taken in a motel in South Carolina, mostly depicting a variety of sexual poses and positions, confirm these observations. The photos represent empirical data or a blueprint of seemingly regularly expected sexual conduct referred to and supported by testimony contained in the record.
The appellant’s unfitness as a parent is only accentuated by his inability to comprehend the immoral and contemptible nature of his incestuous relationship with his daughter. It has been my position, as a general rule, to uphold termination of parental rights sparingly, considering it a governmental act surpassed in severity perhaps only by punishment for criminal conduct, but realization comes with deep regret in this case that the appellant’s parental rights were not terminated soon enough. The evidence indicates not only that the father wanted his daughter to have his baby, but also that he wanted to marry her. The daughter in fact testified: “He said if it was legal he would have married me, but he wanted me to have his baby.”
It is noted that some psychiatrists, such as, for example, Dr. Alayne Yates of Los Angeles, California, advocate increased sibling incest and even father-daughter incest (on the grounds that “any kind of early pleasurable sexual experience tends to augment later sexual adjustment and enthusiasm . . .”) Jonas Robitscher, The Powers of Psychiatry (1980), pp. 387-388. However, this is a minority viewpoint, and a great majority of psychiatrists decline such a view of child-rearing; certainly the law of Georgia finds it repulsive. While it may be argued that complete consensual sexual freedom amounts to and can be equated with the philosophy or theology of “man controlling his own destiny,” this is not consistent with the Georgia statutory law nor does it comport with the public policy of this state.